Citation Nr: 1229958	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  11-08 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, due to exposure to Agent Orange.  

2. Entitlement to service connection for diabetic retinopathy.

3. Entitlement to service connection for kidney failure as secondary to diabetes mellitus, type II. 

4. Entitlement to service connection for peripheral neuropathy as secondary to diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	Lane H. Strother, Esq.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

The Veteran served on active duty from March 1967 to June 1969.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In May 2011, the Veteran changed his designated representative in this matter from the Arkansas Department of Veterans Affairs, to the attorney listed on the title page.

Thereafter, that month, a videoconference hearing was held before the undersigned Acting Veterans Law Judge (VLJ) of the Board. Relevant to this proceeding,                  in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted the basis of the prior determination and noted the elements of the claims that were lacking to substantiate the claims for benefits.            In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims. Moreover, neither the Veteran nor his attorney have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2),  or otherwise identified any prejudice in the conduct of the hearing. By contrast,       the hearing focused on the element necessary to substantiate the claims. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties           set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

In conjunction with the hearing, the Veteran provided additional evidence consisting of lay statements from other individuals with whom he served, and copies of service personnel records, along with a waiver of RO initial consideration as the Agency of Original Jurisdiction (AOJ). The Board hereby accepts this evidence for inclusion in the record. See 38 C.F.R. §§ 20.800, 20.1304 (2011). 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development of the evidence is required before issuance of a decision in this matter.

To begin with, the Veteran claims that the condition of diabetes mellitus, type II manifested as the result of exposure to Agent Orange during military service.        He maintains that he sustained exposure to herbicides while serving in Korea near the Demilitarized Zone (DMZ).

As the Veteran was diagnosed with diabetes mellitus already in 1991, he would be presumed service-connected for the condition under 38 C.F.R. § 3.309(e), provided that the underlying exposure to Agent Orange were also sufficiently proven.

Under applicable VA law, a veteran who had active military service between         April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during          that service. See 76 Fed. Reg. 4,248 (Jan. 25, 2011), later codified at 38 C.F.R.                § 3.307(a)(6)(iv) (2011). 

Those designated units stationed in areas along the DMZ in Korea where herbicides were used between April 1968 and July 1969 as recognized by the Department of Defense, are set forth under VA's Adjudication Procedure Manual, at M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Dec. 16, 2011).

However, the M21-1MR guidelines further provide that specified development procedures will be undertaken where the veteran claims herbicide exposure along the DMZ, and was not part of one of the designated units for which exposure is conceded. By this policy, a request for location of the particular unit and whether it was stationed along the DMZ shall be submitted to the Joint Services Records Research Center (JSRRC) for verification. M21- 1MR, Part IV, Subpart ii,    Chapter 1, Section D.

Originally, the RO's review of the Veteran's personnel file indicated that he had two relevant duty assignment's while in stationed in Korea -- with the 1st Battalion 9th Infantry 2d Infantry Division from July 1967 to March 1968, and then with the 2d Aviation Battalion 2d Infantry Division from March 1968 to August 1968. 

Regarding the initial duty assignment with the 1st Battalion 9th Infantry 2d Infantry Division, this involved a unit recognized by the Department of Defense as having operated on or near the DMZ, but the timeframe within which the Veteran actually served does not fit within the recognized period from April 1968 to August 1971 when it is known that Agent Orange was applied to the DMZ. The Veteran's assignment with the aforementioned unit ended just one month before the application of Agent Orange began.

That left for consideration the Veteran's subsequent duty assignment with the           2d Aviation Battalion 2d Infantry Division. Pursuant to VA guidelines, the RO   sent an inquiry to the JSRRC as to the designated location of that unit and/or potential involvement in use or transportation of Agent Orange.

In December 2010 the JSRRC responded, confirming on its own review that              the Veteran's first unit of assignment, the 1st Battalion 9th Infantry 2d Infantry Division during the time that the Veteran was stationed there (prior to April 1968) was not involved in the use, storage, spraying or transportation of Agent Orange. The report further responded to the RO's inquiry on the 2d Aviation Battalion          2d Infantry Division that the unit was located at Stanton Airfield, approximately   24 miles from the DMZ, and was not involved in the use, storage, spraying or transportation of Agent Orange.

Given this information, particularly on the lack of proximity of the 2d Aviation Battalion 2d Infantry Division to the DMZ, the RO continued the denial of the claim for service connection for diabetes mellitus, having found that there was no indication of the underlying exposure to Agent Orange. 

Following issuance of the JSRRC report, however, there is considerable new information of record that has been presented, namely the Veteran's assertions and supporting documentation that he served in an entirely different unit in Korea from March to August 1968 than that which was previously thought, as a First Lieutenant commanding officer of "Recreational Center No. 3," 3rd Brigade, 2nd Infantry Division. The Veteran's Form DD-214 confirms the rank, if not the same actual unit of assignment. He has maintained throughout that Recreational Center No. 3 was stationed not far from the Korean DMZ.

The Veteran has further presented several personal statements from other individuals with that unit, one of whom presented a copy of a dated military leave pass with the Veteran's signature of approval. An August 1968 "letter of appreciation" from a Korean security company also on file, expressed gratitude           to the Veteran for allowing performance of a security guard contract for        Recreational Center No. 3. 

The Board has observed sufficient probative personnel and competent lay witness documentation as to accept the probability that the Veteran had involvement with running the day-to-day operations of Recreational Center No. 3. This means that the remaining matter at hand is whether Recreational Center No. 3 was indeed stationed in close proximity to the Korean DMZ, where it is known that Agent Orange was applied during the relevant time period. To resolve this essential question, and           in accordance with VA procedure, the Board will direct a supplemental informational request to the JSRRC regarding the exact location of the unit established as the Veteran's actual second duty assignment. 

Finally, the remaining three claims for service connection for diabetic retinopathy, kidney failure and peripheral neuropathy, are all for disorders claimed as secondarily related to the underlying condition of diabetes mellitus, type II.       Each involves a claim for secondary service connection. See 38 C.F.R. § 3.310 (service connection may be granted for a condition proximately due to or the result of a service-connected disability). In the event that service connection is establishing for the underlying diabetes mellitus, then through VA Compensation and Pension examinations the Veteran should be evaluated to determine whether    he has any of these secondary manifestations claimed as due to the precipitating diabetes mellitus condition.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1. The RO should contact the Joint Services Records Research Center again, and request information regarding whether the "Recreational Center No. 3," 3rd Brigade, 2nd Infantry Division had operations at or near the Korean DMZ from April to August 1968 (when the Veteran served there), and/or whether the unit in question otherwise had involvement in the use or transportation of herbicides, including Agent Orange.

2. Provided only it is established that the Veteran had exposure to Agent Orange in service (through proximity to the Korean DMZ), then the Veteran should undergo VA Compensation and Pension examinations to determine whether the claimed conditions of diabetic retinopathy, kidney failure and peripheral neuropathy are each secondarily related to underlying diabetes mellitus, type II. (The requested examination findings should address whether the claimed conditions were initially incurred due to diabetes mellitus, or otherwise were chronically aggravated over time due to the same.)

3. The RO should then review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,          11 Vet. App. 268 (1998).
4. Thereafter, the RO should readjudicate the claims on appeal based upon all additional evidence received. If the benefits sought on appeal are not granted, the Veteran and his attorney should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to           the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.           §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
NANCY L. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


